J-S01014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LESLIE RAY HOOVER                          :
                                               :
                       Appellant               :   No. 1100 MDA 2020

              Appeal from the PCRA Order Entered August 5, 2020
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0004874-2017


BEFORE:       LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 12, 2021

        Leslie Ray Hoover appeals from the order, entered in the Court of

Common Pleas of Lancaster County, denying his petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review,

we affirm.

        The trial court set forth the factual and procedural history of this case

as follows:

        On February 28, 2018, [] Hoover [] entered an open guilty plea in
        Mental Health Court before the Honorable Margaret C. Miller[,]
        plead[ing] guilty on Docket Number 4874-2017 to one count of
        criminal attempt at theft by unlawful taking and one count of
        criminal mischief. [Hoover] was sentenced to time served to
        twenty-three [] months[’] incarceration followed by five []
        consecutive years’ probation. Conditions of parole and probation
        required [Hoover]’s participation and successful completion of
        Mental Health Court, [with] parole [eligibility limited] only to a

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S01014-21


     parole plan approved by [Adult Probation & Parole Services]/[the]
     Mental Health Court team[,] and other Mental Health Court
     specific conditions. [Hoover] could be dismissed from the Mental
     Health Court program if he was discharged from an inpatient
     facility for failure to abide by the inpatient facility rules.

     On March 14, 2018, [Hoover] was removed from the Mental
     Health Court program by Judge Miller due to [Hoover] leaving an
     inpatient program in contravention of the terms of his supervision.
     On May 16, 2018, at a hearing for [Hoover]’s parole/probation
     violation, Judge Miller sentenced [Hoover] to the unexpired
     balance of his parole with release only to an approved Door to
     Door inpatient treatment program with mental health[ and] drug
     and alcohol treatment as conditions of his sentence. The five []
     consecutive years of probation remained. On July 18, 2018, the
     court issued a capias and a bench warrant after [Hoover] left two
     facilities he was directed to complete as a condition of his parole.
     On September 7, 2018, subsequent to his arrest on the capias and
     bench warrant, [Hoover] appeared via videoconference for a
     parole/probation violation [hearing] before the Honorable Merrill
     M. Spahn, Jr.[,] and was represented by David Romano, Esquire,
     of the Office of the Public Defender. Judge Spahn found that
     [Hoover] violated his supervision[,] but directed an updated
     [presentence investigation report, or] PSI[, be prepared,] and
     deferred sentencing. On October 25, 2018, Cory L. Miller, Esquire,
     of Miller Lyden, P.C., entered his appearance to represent
     [Hoover]. On January 25, 2019, [Hoover] appeared with Attorney
     Miller for sentencing before Judge Spahn.            Judge Spahn
     terminated the county parole portion of the sentence and re-
     sentenced [Hoover] to two and one-half [] to six [] years[’]
     incarceration with boot camp eligibility, no [Recidivism Risk
     Reduction Incentive (]RRRI[)] eligibility, [and ordered Hoover to
     complete] drug and alcohol treatment and mental health
     treatment.

     On April 9, 2019, [Hoover] submitted what the court construed as
     an untimely pro se [] motion for modification of sentence[,] which
     the court denied due to lack of jurisdiction. On May 28, 2019,
     [Hoover] filed a timely pro se Petition for Post-Conviction Relief []
     and on June 7, 2019, Dennis C. Dougherty, Esquire, was
     appointed as [Hoover]’s PCRA counsel. On September 5, 2019,
     PCRA counsel filed an amended PCRA petition[,] and on December
     5, 2019, the Commonwealth filed its response.


                                     -2-
J-S01014-21


Trial Court Opinion, 6/3/2020, at 1-2 (footnotes and unnecessary

capitalization omitted).

       On June 3, 2020, the PCRA court issued its notice of intent to

dismiss Hoover’s amended PCRA petition pursuant to Pa.R.Crim.P. 907.

Hoover did not file a response to the Rule 907 notice, and the court

ultimately dismissed the petition on August 4, 2020.      Hoover timely

appealed to this Court. The trial court did not order Hoover to file a

concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925.

       Hoover raises one issue for our review:1

       Did the PCRA court err and abuse its discretion in finding
       [probation violation] counsel and sentencing counsel to be
       effective without a hearing when neither counsel advised [Hoover]
       of his right to appear before the original sentencing judge in
       mental health court and neither counsel asserted [Hoover]’s right
       to appear before the original sentencing judge when [Hoover]
       specifically asked to go back to the mental health court judge for
       his probation/parole violation?
____________________________________________


1 Generally, PCRA petition must be filed within one year of the date the
petitioner’s judgment of sentence becomes final. See 42 Pa.C.S.A. §§
9545(b). Under the PCRA, a judgment of sentence “becomes final at the
conclusion of direct review . . . or at the expiration of time for seeking the
review.” 42 Pa.C.S.A. § 9545(b)(3). Thus, if a defendant does not file a direct
appeal to this Court, his judgment of sentence becomes final 30 days after
the imposition of sentence. See id.; see also Pa.R.A.P. 903 (notice of appeal
shall be filed within 30 days after entry of order from which appeal is taken).

Here, Hoover’s judgment of sentence became final on February 24, 2019, 30
days after the imposition of sentence. 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P.
903. Therefore, Hoover had until February 24, 2020, to timely file a PCRA
petition. The instant petition, filed on May 28, 2019, is patently timely, and
therefore, we can proceed to address the merits.

                                           -3-
J-S01014-21



Brief of Appellant, at 4.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.” Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc). This Court is limited to determining whether the evidence of record

supports the conclusions of the PCRA court and whether the ruling is free of

legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super.

2012). We grant great deference to the PCRA court’s findings and will not

disturb them unless they have no support            in the certified record.

Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014).

      Furthermore, it is well-settled that “there is no absolute right to an

evidentiary hearing on a PCRA petition, and if the PCRA court can determine

from the record that no genuine issues of material fact exist, then a hearing

is not necessary.” Commonwealth v. Springer, 961 A.2d 1262, 1264 (Pa.

Super. 2008). Where the PCRA court concludes that a petition does not raise

any genuine issues of material fact, and dismisses it without a hearing, we

review for an abuse of discretion.   Commonwealth v. Simpson, 66 A.3d

253, 260–61 (Pa. 2013).

      An abuse of discretion is not merely an error of judgment, but is
      rather the overriding or misapplication of the law, or the exercise
      of judgment that is manifestly unreasonable, or the result of bias,
      prejudice, ill[-]will[,] or partiality, as shown by the evidence of
      record. Furthermore, if in reaching a conclusion the trial court
      [overrides] or misapplies the law, discretion is then abused and it
      is the duty of the appellate court to correct the error.



                                     -4-
J-S01014-21



Commonwealth v. Thompson, 106 A.3d 742, 754 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

       Our review is also governed by the following, well-settled principles:
       Counsel is presumed effective, and a [petitioner] has the burden
       of proving otherwise. In order for [a petitioner] to prevail on a
       claim of ineffective assistance of counsel, he must show, by a
       preponderance of the evidence, ineffective assistance of counsel
       which so undermined the truth determining process that no
       reliable adjudication of guilt or innocence could have taken place.
       To prevail on his ineffectiveness claims, [the petitioner] must
       plead and prove by a preponderance of the evidence that: (1) the
       underlying legal claim has arguable merit; (2) counsel had no
       reasonable basis for his action or inaction; and (3) [the petitioner]
       suffered prejudice because of counsel’s action or inaction.

Commonwealth v. Presley, 193 A.3d 436, 442 (Pa. Super. 2018) (internal

citations and quotation marks omitted). With regard to prejudice, “we employ

the Strickland[2] actual prejudice test, which requires a showing of a

reasonable probability that       the outcome of   the   proceeding   would    have

been different but for counsel’s constitutionally deficient performance.         A

reasonable probability is a probability [] sufficient to undermine confidence in

the outcome of the proceeding.” Commonwealth v. Daniels, 104 A.3d 267,

281 (Pa. 2014) (internal citations, quotation marks, and brackets omitted).

Failure to prove any prong of this test will defeat an ineffectiveness claim.

Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014).

       In his amended PCRA petition, Hoover alleged that both Attorney

Romano and Attorney Miller provided ineffective assistance of counsel for


____________________________________________


2   See Strickland v. Washington, 466 U.S. 668 (2013).

                                           -5-
J-S01014-21



failing to request that Hoover’s September 7, 2018 parole violation hearing

and January 25, 2019 sentencing hearing, respectively, be heard before the

original sentencing judge pursuant to Pennsylvania Rule of Criminal Procedure

700. See Amended PCRA Petition, 9/5/19, at 4-6. Regarding both claims of

ineffectiveness, Hoover alleged that he was prejudiced by his counsels’ acts

or omissions because “the newly assigned judge, Judge Spahn, despite having

an updated PSI for sentencing[,] did not have the volume of details, specifics,

and experience with [Hoover] that Judge Miller gleaned . . . so as to provide

a complete picture to the [c]ourt for re-sentencing[.]” Id.

       Hoover is correct that, pursuant to Rule 700, the judge who presided at

the defendant’s trial “shall impose sentence unless there are extraordinary

circumstances which preclude the judge’s presence.” Pa.R.Crim.P. 700(A).3

However, this Court has previously held that a defendant waives his right to

be sentenced by the original judge if he consents to the authority of a newly

presiding judge by failing to raise any objection under that Rule.        See

Commonwealth v. Banks, 198 A.3d 391, 400 (Pa. Super. 2018) (defendant

waived all challenges under Rule 700 to authority of visiting judge, who did

not preside over defendant’s trial, when visiting judge asked whether

defendant was willing to proceed with parole violation/revocation hearing and




____________________________________________


3We have previously held that “Rule 700 applies in the revocation context.”
Commonwealth v. Banks, 198 A.3d 391, 399 (Pa. Super. 2018) (citing
Commonwealth v. McNeal, 120 A.3d 313, 323 (Pa. Super. 2015)).

                                           -6-
J-S01014-21



defendant’s counsel “offered no resistance and lodged no objection,

responding simply, [] ‘Yeah, we can proceed. That’s fine.”).

     At the September 7, 2018 probation and parole violation hearing,

Hoover’s counsel expressly stated to Judge Spahn that Hoover was waiving

his right to appear before the original sentencing judge. When Judge Spahn

asked Hoover whether he had anything to say, Hoover declared that he

wanted to be held accountable for his actions; he did not raise any objection

under Rule 700 or otherwise challenge Judge Spahn’s authority to preside over

the hearing.

     The Court: Counsel, am I to assume that your client understands
     he has the right to be present before the [c]ourt for today’s
     hearing and is agreeing to participate by video conference
     technology . . . and that he is waiving his right to appear before
     the original sentencing judge?

     Mr. Romano: That’s correct, Your Honor.

                                    ***

     I did speak with Mr. Hoover prior to today’s hearing.

                                    ***

     The Court: Mr. Hoover, what do you want to say?

     [Hoover]: I want to say today that I’m ready to work. I’m ready
     to work on getting my life together. . . . It’s easier to stay sober
     when I’m working. . . . And I don’t have any good excuse for
     why I left the programs. I did violate my probation, and I want
     to be held accountable for what I did.

N.T. Parole Violation Hearing, 9/7/18, at 2-4.         Similarly, at Hoover’s

sentencing hearing on January 25, 2019, following the preparation of an



                                    -7-
J-S01014-21



updated PSI, Hoover stated to Judge Spahn for a second time that, “I want to

be held accountable for my actions and man up to what I’m doing. So that’s

all I[’ve] got to say.” N.T. Sentencing, 1/25/19, at 4.

       We agree with the PCRA court that, under these circumstances, Hoover

knowingly waived his right to appear before Judge Miller, and that his claims

of ineffective assistance of counsel for failing to assert that right are meritless.

See Trial Court Opinion, 6/3/20, at 4-5. The record indicates that Hoover

repeatedly and specifically consented to Judge Spahn’s authority to preside

over his probation revocation and sentencing hearings, and further, that

Hoover, following discussions with counsel, asked Judge Spahn to hold him

accountable for his actions. N.T. Parole Violation Hearing, 9/7/18, at 2-4; N.T.

Sentencing, 1/25/19, at 4; see also Banks, supra.

       Additionally, we note that Hoover has failed to establish that he was

prejudiced as a result of counsels’ actions. In his amended PCRA petition,

Hoover alleged that he was prejudiced by counsels’ failure to assert his rights

under Rule 700 because “the newly assigned judge, Judge Spahn, despite

having an updated PSI for sentencing[,] did not have the volume of details,

specifics, and experience with [Hoover] that Judge Miller gleaned . . . so as to

provide a complete picture to the [c]ourt for re-sentencing[.]” Amended PCRA

Petition, 9/5/19, at 5.4 Hoover does not identify any “details” or “specifics” of

____________________________________________


4 In his appellate brief, Hoover argues that he “need not prove prejudice
[beyond] the denial of his statutory right to appear before his original



                                           -8-
J-S01014-21



which Judge Spahn was unaware that would have provided a him more

“complete picture” for re-sentencing purposes.          Moreover, it is well-settled

that     where,      as     here,     the      court   “had   the benefit of a pre[-

]sentence investigation report, it will be presumed that [the judge] was aware

of relevant information regarding the defendant’s character and weighed those

considerations along with mitigating statutory factors.” Commonwealth v.

Fowler, 893 A.2d 758, 766 (Pa. Super. 2006).

        In addition to the fact that, at the time of the January 25, 2019

sentencing hearing, Judge Spahn was in possession of an updated PSI, which

Hoover’s counsel indicated was accurate, see N.T. Sentencing, 1/25/19, at 2-

3, Judge Spahn offered a litany of well-supported reasons as to why he

sentenced Hoover as he did. See id. at 4-13.5
____________________________________________


sentencing judge.” Brief of Appellant, at 9. He is incorrect. See Daniels,
supra (to satisfy prejudice prong of ineffectiveness claim, petitioner must
establish reasonable probability that outcome of proceeding would have
been different but for counsel’s performance).
5   Judge Spahn explained that considered, inter alia:

        the penalties authorized by the legislature[;] . . . the facts and
        circumstances of the underlying offenses[] . . . and . . . of
        [Hoover]’s current violations of his court supervision[;] the
        entirety of the presentence investigation, including all
        attachments, which include court documentation regarding the
        underlying offenses and all prior violations, certain mental health
        records[,] . . . a 2017 series of misconduct reports from the
        Lancaster County Prison, which demonstrate disruptive and
        assaultive behavior by [Hoover,] . . . a 2018 report from the
        Roxbury Treatment Facility, which indicated that [Hoover] left
        after eight to ten days against medical advice[,] . . . a September



                                            -9-
J-S01014-21



       In light of the foregoing, we reject Hoover’s contention that Judge Spahn

lacked enough information to form a “complete picture” prior to sentencing.

See Amended PCRA Petition, 9/5/19, at 5.           Thus, Hoover has failed to

establish that the outcome of his probation violation or sentencing hearings

would have been different had he asserted his right under Rule 700 to be

sentenced by Judge Miller. Accordingly, the PCRA court properly dismissed

Hoover’s petition without a hearing. Daniels, supra; Fears, supra.

       Order affirmed.

____________________________________________


       2018 drug and alcohol evaluation performed at the Lancaster
       County Prison[, and] a 2018 psychological evaluation . . . [in
       which Hoover] refused to participate[;] . . . the attorney for the
       Commonwealth’s comments[;] the probation officer’s position, as
       indicated in the summary[;] the comments of [Hoover’s counsel]
       and [Hoover] himself[;] . . . letters written by [Hoover] to the
       court[;] . . . [Hoover’]s rehabilitative needs[;] the need for the
       vindication of the authority of the [c]ourt[;] the need for the
       protection of the entire community; [Hoover’s age and familial
       relationships, including an absentee father and a mother who
       suffered from addiction concerns; Hoover’s history of criminal
       conduct; Hoover’s education;] . . . [his] mental health history[;]
       . . . [his] rather disturbing and extensive drug and alcohol
       history[;] . . . [that Hoover] made it clear to the presentence []
       investigator that . . . all he wants to do is get high and he won’t
       ever stop or change[;] . . . [his] extremely limited and sporadic
       employment history[;] . . . the fact that [Hoover,] . . . although
       [] given numerous opportunit[ies] to address [his psychological
       and substance abuse issues,] has willingly chose not to [do so;
       Hoover’]s pattern of antisocial conduct[;] . . . [that] a lesser
       sentence would depreciate the seriousness of [Hoover’]s
       conduct[;] . . . [and] that probation and parole have been an
       ineffective vehicle to accomplish [Hoover’]s recovery.

N.T. Sentencing, 1/25/19, at 4-13.


                                          - 10 -
J-S01014-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/12/2021




                          - 11 -